Citation Nr: 9919687	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to July 
1988.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from September 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
patellofemoral syndrome of the left knee.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has patellofemoral syndrome of the 
left knee.

3.  There is no competent medical evidence linking a current 
left knee disorder to documented in-service left knee 
problems, or otherwise, to the veteran's period of active 
service; establishing chronicity of the veteran's in-service 
left knee problems; or relating any current left knee 
disorder to continuity of left knee symptomatology exhibited 
following discharge.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
patellofemoral syndrome of the left knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran contends that his current left knee problem 
resulted from injuries sustained when he was on jump status.  
Allegedly, on numerous occasions after jumping out of 
airplanes and landing on the ground, he suffered blows to his 
knees.  He purportedly was treated for, diagnosed with, 
contusions during this period.

Service medical records show that the veteran was seen for 
left knee pain in December 1985.  A stress fracture was noted 
in the medical record, but a radiographic report ruled out a 
stress fracture.  In April 1986, the veteran was seen for a 
complaint of a left knee injury and a contusion was 
diagnosed.  No further treatment was noted for the veteran's 
left knee in his service medical records.  In a Medical 
Evaluation Board examination dated May 1988 there was no 
indication of a left knee disorder.

Post service private medical records dated February 1992 
indicate that a bone scan was performed on the veteran's 
entire skeleton.  The only abnormal area detected on the scan 
was the medial aspect of the veteran's right knee.

The veteran was afforded a VA examination in July 1997 which 
showed some tenderness to palpation with the left patella and 
tenderness along the lateral patella edge.  The examiner 
diagnosed bilateral patellofemoral syndrome.  

Letters dated February and March 1998 from Raymond O. Bohrer, 
M.D. indicate that the bone scans which had been done were 
not related to the veteran's patellofemoral syndrome.  Dr. 
Bohrer further reported that the veteran may have a fracture 
or other injury producing some of his pain and recommended 
that this be evaluated by an orthopedic surgeon.  Dr. Bohrer 
did not give an opinion as to the etiology of the veteran's 
patellofemoral syndrome of the left knee.

Clearly, the veteran was treated for left knee problems 
during active service, and he currently has patellofemoral 
syndrome of the left knee.  That notwithstanding, beyond the 
veteran's assertions, there is no evidence linking any 
current left knee disorder to documented in-service left knee 
problems, or otherwise, to the veteran's period of active 
service.  As the veteran is a layperson with no medical 
training and expertise, his statements, alone, are not 
sufficient to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).

In addition, the evidence does not establish that the veteran 
is entitled to service connection under 38 C.F.R. § 3.303(b), 
based on chronicity or continuity of symptomatology.  The 
record is devoid of evidence that the veteran's in-service 
left knee problems were chronic.  According to the record, 
the veteran last complained of left knee problems in April 
1986, and no left knee abnormalities were noted by the 
examiner in his Medical Board examination in May 1988.  There 
is no competent medical evidence relating any current left 
knee disorder to any continuity of left knee symptomatology 
following discharge.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a current left knee 
disability and the veteran's period of active service, or the 
manifestation of a chronic left knee condition in service, or 
a link between a current left knee disorder and continuity of 
left knee symptomatology exhibited following discharge, the 
veteran's claim for service connection for patellofemoral 
syndrome of the left knee is deemed implausible, and must be 
denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.3d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.  Id.


ORDER

Service connection for patellofemoral syndrome of the left 
knee is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

